

Exhibit 10.4
[mdtlogo2.gif]
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
(763) 514-4000`
May 2, 2014


Mr. Bradley E. Lerman




Dear Brad,


It is with great pleasure that I extend this offer of employment at Medtronic,
Inc. (“Medtronic”). Every employee at Medtronic plays a role in changing what it
means to live with chronic disease. We are excited to have you join us as we
continue to innovate to improve the lives of patients. The following are the
terms of the offer of employment:


1.
Title
Senior Vice President, General Counsel and Corporate Secretary, Medtronic Inc.


In this role, you will serve as a member of the Medtronic Executive Committee,
reporting to me. In the position, you shall have the responsibilities and duties
commensurate with the General Counsel role at Medtronic, and such other duties
and responsibilities that are assigned by me.

2.
Employment Location

Your assignment with Medtronic will be located at our Medtronic world
headquarters in Minneapolis (Fridley) Minnesota; subject to business travel
consistent with your duties and responsibilities. For a period of time following
your Start Date, you are approved to work and travel from Medtronic’s office in
Washington DC with the understanding that reimbursement of travel costs to and
from the world headquarters in Minneapolis, Minnesota is considered taxable
income by the IRS. Please see Section 9 for more details regarding relocation
and commuter compensation. Relocation to the Twin Cities Metro must occur no
later than August, 2016.



3.
Employment Start Date



(“Start Date”):    May 27, 2014


4.
Base Salary

Your annual base salary will be $700,000 per year (less applicable withholdings
and deductions) commencing upon your Start Date and paid in accordance with
Medtronic’s standard payroll practices.


5.
Medtronic Incentive Plan (“MIP”)

You will be eligible to participate in the annual Medtronic Incentive Plan
(“MIP”), beginning with the Fiscal Year 2015 MIP. Your participation will be
effective as of the start of Fiscal Year 2015 with a target payout of 85% of
your FY15 base salary. Your actual payout for FY15 will be determined by the
achievement of Medtronic Incentive




--------------------------------------------------------------------------------

Medtronic General Counsel Offer Letter
May 2, 2014



Plan measures and will be based on your full-year base salary for FY15, and will
not be prorated based on your Start Date. Additional information will be
provided about MIP following your Start Date.


6.
Annual Long-Term Incentive Plan



You will be eligible to participate in Medtronic’s Long-Term Incentive Plan
(LTIP) beginning with Fiscal Year 2015. The total target value of your FY15 LTIP
is $1,875,000 and is comprised of the following components:


•
Annual Long-Term Performance Plan (“LTPP”)
Beginning with the FY2015-FY2017 phase of the three-year performance cycle, you
will be eligible to participate in the Long-Term Performance Plan (“LTPP”). Your
target annualized award will be $625,000 (subject to the terms and conditions of
the LTPP). Your participation will begin on your Start Date, however, your LTPP
award will be based on your full annual target award for the FY2015 – FY2017
LTPP period, and will not be prorated based on your Start Date. The payout is
based on company performance against pre-determined performance measures. The
LTPP award agreement will be provided to you following approval of the FY15 –
FY17 LTPP by Medtronic’s Compensation Committee of the Board of Directors.
Subject to approval by the Compensation Committee, you will also be eligible to
participate in subsequent 3-year phases that commence annually in succeeding
fiscal years, to the extent such plans are implemented and subject to the terms
and conditions of the LTPP plan document



•
Annual Nonqualified Stock Option Grant
You will be eligible for annual stock option awards beginning with Fiscal Year
2015. The anticipated grant date will be July 28, 2014 for FY2015 awards. The
current grant amount (aggregate exercise price) is approximately $2,500,000
(targeted grant date value of $625,000 as of the date of this letter) and vests
25% per year beginning one year after the date of grant. All terms and
conditions of any stock option awards will be described in the stock option
agreement that is delivered to you following the grant date. Your nonqualified
stock option awards are subject to approval by the Compensation Committee of the
Board of Directors.



•
Performance-Based Restricted Stock Unit Grant

Beginning in Fiscal Year 2015, you will be eligible for annual grants of
performance-based restricted stock units. The FY15 grant date will be July 28,
2014. The current grant date target is $625,000 and vests 100% on the third
anniversary of the date of grant, provided that the minimum company performance
threshold is met. The performance threshold is set by the Compensation Committee
and is communicated following the grant date. All terms and conditions of any
restricted stock unit awards will be described in the restricted stock unit
agreement provided following the grant date. Annual performance-based restricted
stock unit awards are subject to approval by the Compensation Committee of the
Board of Directors.



Page 2 of 6



--------------------------------------------------------------------------------

Medtronic General Counsel Offer Letter
May 2, 2014





7.
Special New Hire Cash Bonus

To help mitigate the loss of certain compensation from your current employer,
you will be eligible to receive a new hire cash bonus in the amount of
$1,000,000 (less applicable withholdings and deductions). 50% of the bonus will
be paid to you within 90 calendar days following your Start Date with Medtronic;
25% will be paid 12 months following your Start Date; and the remaining 25% will
be paid 24 months following your Start Date.

 


8.
One-time, New Hire Restricted Stock Unit Grant

To help mitigate the loss of certain earned, unvested compensation from your
current employer, you will be granted a one-time, restricted stock unit award
with a grant date value of $2,000,000, which is scheduled to be granted on July
28, 2014. The Restricted Stock Unit grant will vest 50% on the first anniversary
of the grant date with the remaining 50% vesting on the second anniversary of
the grant date. Vesting is subject to the attainment by the Company of $1.00
diluted EPS threshold for the fiscal year ending prior to each vesting date.



The actual number of units for the total grant will be determined by the grant
date value divided by the market closing price for Medtronic common stock on
July 28, 2014. The award is subject to approval by the Compensation Committee of
the Board of Directors. All terms and conditions of the restricted stock unit
award will be described in the restricted stock unit agreement provided
following the grant date.


9.
Relocation and Commuter Assistance



No later than August, 2016, you will be expected to relocate permanently to the
Twin Cities Metro to facilitate daily access to Medtronic’s world headquarters.
Medtronic will provide you with relocation benefits under its “Comprehensive
Plus” relocation plan for homeowners (attached).


During the interim period prior to your relocation to the Twin Cities Metro area
in Minnesota, you will be approved to use Medtronic’s Washington D.C. Office
with the expectation that you will maintain a regular travel schedule to
Medtronic’s world headquarters in Minneapolis, Minnesota as required by your job
responsibilities. You will be responsible to pay for your air travel, ground
transportation, and living expenses while commuting to and from Medtronic’s
world headquarters. Medtronic’s U.S. Relocation Department is available to
assist you in securing your living accommodations and can also assist if you
would like to relocate any of your personal vehicles and goods in advance of
your planned relocation.


Under Medtronic’s Commuter Policy, the company will provide you with a $6,000
per pay period ($156,000 annualized) before-tax commuter allowance that is
intended to help defray your cost of commuting. Commuter reimbursement is
taxable under IRS rules and therefore the $6,000 will be including with your
bi-weekly pay and is subject to applicable tax withholdings and deductions





Page 3 of 6



--------------------------------------------------------------------------------

Medtronic General Counsel Offer Letter
May 2, 2014





10.
Employee Benefits

You will be offered the same benefits as all other U.S. employees of Medtronic,
including any benefits commensurate with your job level, upon meeting
eligibility requirements as provided for in the Plan documents. An overview of
Medtronic’s Benefit Programs will be included with the New Hire Employment
Document Package that will be sent following your acceptance of this offer.
Enrollment in Medtronic’s Benefits, including Health, Wellness, and Retirement
programs will occur during your new hire orientation.





11.
Business Allowance

In order to defray the cost of an automobile, tax preparation and financial
planning, or other related expenses, you will be provided with an annual
allowance of $24,000 (paid bi-weekly and subject to applicable withholdings and
deductions). A Business Allowance Program Brochure will be included with your
New Hire Package.



12.
Executive Physical Exam

In addition, you will be provided with a periodic medical examination under the
Company’s Executive Physical Examination program. Details about the program are
included with the Business Allowance Program Brochure.


13.
Stock Ownership Policy



Medtronic’s policy requires Section 16b officers to maintain Medtronic stock
equal to three (3) times annual salary. Until the ownership guideline is met,
officers must retain 50% of the after-tax shares following settlement of equity
compensation awards, including stock option exercises and restricted stock
vesting. Once the guideline is met, executives must retain 50% after-tax shares
for one year following grant of equity compensation awards. All shares of
Medtronic stock owned by you, including the after tax value of vested
unexercised stock options and the after tax value of unvested restricted stock
unit awards, count towards satisfying the stock ownership guideline.


14.
Deferred Compensation Plan

You will be eligible to participate in the next calendar year phase of
Medtronic’s Capital Accumulation Plan (“CAP”), subject to the terms of the CAP,
which will provide for deferral of calendar year 2014 compensation. If desired,
you may enroll in the 2014 CAP during your new hire orientation. Enrollment for
2015 deferral will occur in October, 2014.



15.
Employee Agreement

As a condition of this offer of employment with Medtronic and as a condition of
receiving the benefits identified herein, you must sign the standard Employee
Agreement, which specifies certain employment terms and conditions. You must
sign and return the agreement no later than your first day of employment with
Medtronic.




Page 4 of 6



--------------------------------------------------------------------------------

Medtronic General Counsel Offer Letter
May 2, 2014







16.
Eligibility Documents


As required by federal law, Medtronic must verify that its employees are
eligible to work in the United States. On or before your first day of
employment, you will be required to certify that you are a citizen of the U.S.,
a noncitizen national of the U.S., a lawful permanent resident, or an alien
authorized to work in the U.S. Please bring acceptable supporting documents (as
listed on the reverse side of the I-9 Form) to your first day of work. A
Designated Medtronic Representative will then review your documentation and
complete section 2 on Form I-9. Failure to produce the required documentation
within 72 hours (unless a government authorized extension applies) may result in
termination of employment. Medtronic is also a participant in the Department of
Homeland Security’s E-Verify system. An employee hired on or after September 8,
2009 will be subject to E-Verify only after a Form I-9 has been completed for
the employee. Medtronic does not tolerate the discrimination of applicants and
employees based upon their national origin and citizenship (or immigration)
status or any protected status when verifying employment eligibility through
completion of the Form I-9 and the use of E-Verify


17.
Substance Abuse Testing

A condition of your employment at Medtronic is the successful completion of a
drug screening test. A drug screening will be arranged at a location convenient
for you after your acceptance the formal offer. If you do not take the test, our
offer will be rescinded. If you do not pass the test, you will receive a letter
from our medical review officer providing you with the opportunity to explain
the positive test result or to ask for a retest of the same sample at your
expense.



18.
Mandatory Quality, Ethics and Compliance Training



As a further condition of your employment with Medtronic, you will be required
to complete Medtronic’s Quality Fundamentals training and general ethics and
compliance training, including a certification related to our code of conduct
within 30 days of your acceptance of this offer. Please note that it is your
responsibility to make sure that you complete this training.



Page 5 of 6



--------------------------------------------------------------------------------

Medtronic General Counsel Offer Letter
May 2, 2014





19.
Other General Provisions



Medtronic is offering you this position based on your skills and background, and
believes you can perform your new duties without the use or reliance upon any
confidential information or trade secrets of your current or former employers.
Medtronic does not and will not encourage, induce, require, condone, or accept
the disclosure or use of such information during your employment with the
company.


Medtronic further expects you to take reasonable steps to protect your current
and former employers’ proprietary information (including returning any and all
confidential or proprietary materials or documents to your current employer when
you leave) and to abide by any other confidentiality and applicable
non-solicitation agreements with your current or former employers. Your
signature below confirms your assurances in this regard and your agreement to
abide by the guidelines above. Medtronic has made this offer of employment to
you based on these assurances.


Medtronic is committed to providing reasonable accommodations so that all
individuals may participate fully in their employment. If you need
accommodations because of a medical condition, or a religious belief or
practice, please discuss your request with your Human Resources partner, who
will work with you to evaluate accommodation options.


All payments hereunder are subject to applicable withholdings and deductions.


After you have reviewed the terms of this letter, please indicate your
acceptance by signing one copy in the space provided below and returning it to
me. We look forward to your early response.


I know that you will find Medtronic a rewarding place to continue your career. I
look forward to welcoming you to Medtronic.


Best regards,
[signature.jpg]
Omar Ishrak
Chairman and Chief Executive Officer


Enclosures:
•
Employee Agreement

•
Comprehensive Plus Relocation Program Brochure



I, Bradley E. Lerman, ACCEPT THIS OFFER OF EMPLOYMENT AND AGREE TO THE TERMS AND
CONDITIONS OUTLINED IN THIS LETTER. I UNDERSTAND THAT PROOF OF MY IDENTITY AND
EMPLOYMENT ELIGIBILITY IS A CONDITION OF EMPLOYMENT, AND I MUST PROVIDE
MEDTRONIC WITH PROOF OF MY IDENTITY AND EMPLOYMENT ELIGIBILITY TO QUALIFY FOR
EMPLOYMENT. I UNDERSTAND THAT IF I PROVIDE FALSE OR MISLEADING INFORMATION, I
MAY BE DISQUALIFIED FROM EMPLOYMENT.




_________________________________    ________________________
Bradley E. Lerman                    Date

Page 6 of 6

